Case 1:20-cv-05441-KPF Document 12-2 Filed 07/20/20 Page 1 of 15




                Exhibit B
                Case 1:20-cv-05441-KPF Document 12-2 Filed 07/20/20 Page 2 of 15




                Of The City Of New York, Inc.


   OFFICE OF THE PRESIDENT
                                                              July 8, 2020

VIA E-MAIL & HAND DELIVERY

Rev. Fred Davie, Chair
Civilian Complaint Review Board
100 Church Street, 10th Floor
New York, NY 10007

         Re:      Applicability of FOIL Exemptions to Police Disciplinary Records, Including Unsubstantiated
                  Complaints

Dear Chair Davie:

         I write to call your attention to a matter of urgent importance to the safety of every single police officer and our
families, as described in the attached letter from PBA General Counsel Michael T. Murray to CCRB Executive Director
Jonathan Darche.

         As you know, the PBA strenuously opposed the recent repeal of Civil Rights Law § 50-a ("CRL § 50-a") based in
large part on the serious safety concerns arising from the widespread dissemination of police officers' personnel records. Even
with the protection of CRL § 50-a, we have seen police officers and their families targeted with threats and harassment — or, in
one recent case, a mail bomb — based on mere accusations of misconduct. These concerns, however, were routinely dismissed
by both repeal proponents and lawmakers on the grounds that New York State's existing Freedom of Information Law
("FOIL") exemptions provided adequate protection for police officers' privacy and safety.

         As you will read in Mr. Murray's attached letter, the PBA believes that documents related to unsubstantiated
allegations and unadjudicated claims are properly withheld under several different FOIL exemptions. Indeed, the CCRB has
previously refused to produce such materials, on the ground that doing so would constitute "an unreasonable invasion of
privacy" under FOIL_ Moreover, as recently as October 2019 you referenced the FOIL exemptions and confirmed the
important role they would play following the repeal of CRL § 50-a, stating that "transparency does not have to come at the
expense of privacy, safety, or other public interests."

         In our current environment, with the daily demonization of police officers in the media and the almost-nightly
physical assaults we are enduring on the streets, our safety concerns are far from abstract: It is a matter of when, not if, an
unstable individual is inspired by newly-public police records to target and bring harm to one of our sisters or brothers_ We
therefore seek your assurances that the CCRB will properly apply all FOIL exemptions to safeguard police officers and our
families.

        I look forward to discussing this matter with you at your earliest convenience.

                                                              Sin e ely,


                                                              Patrick      nch
                                                              President

  125 Broad Street, 11th Floor, New York, N.Y. 10004-2400                          212-233-5531           www.nycpba.org
               Case 1:20-cv-05441-KPF Document 12-2 Filed 07/20/20 Page 3 of 15




              Of The City Of New York, Inc.


   OFFICE OF THE GENERAL COUNSEL
                                                                 July 8, 2020

       VIA E-MAIL & HAND

       Mr. Jonathan Darche, Executive Director
       Civilian Complaint Review Board
       100 Church Street, 10th Floor
       New York, NY 10007

               Re:     Applicability of FOIL Exemptions to Police Disciplinary Records, Including
                       Unsubstantiated Complaints

      Dear Executive Director Darche:

               We write on behalf of all active and retired New York City police officers to confirm that
      the Civilian Complaint Review Board ("CCRB") will apply Freedom of Information Law
      ("FOIL") exemptions to requests for police disciplinary records and will withhold, inter alia,
      documents relating to unsubstantiated complaints of police misconduct ("Unsubstantiated
      Documents"), in light of the repeal of Civil Rights Law § 50-a ("CRL § 50-a").1 As discussed
      below, New York State Senate and Assembly memoranda, the New York Committee on Open
      Government (the "FOIL Committee"), advocates for police reform and, indeed, black letter New
      York law make absolutely clear that—notwithstanding the repeal of CRL § 50-a—existing FOIL
      exemptions should continue to be used to protect the privacy, safety, and reputations of New
      York City police officers. Indeed, as recently as October 2019 Chair Davie echoed the FOIL
      exemptions and indicated the important role they would play following the repeal of CRL § 50-a,
      stating that "transparency does not have to come at the expense of privacy, safety, or other public
      interests."

              Importantly, numerous government agencies and advocates have long confirmed that
      Unsubstantiated Documents are properly withheld under FOIL. Indeed, the CCRB itself has
      repeatedly refused to produce Unsubstantiated Documents based on the FOIL exemption for
      documents that, if disclosed, would constitute "an unwarranted invasion of personal privacy."
      Public Officers Law § 87(2)(b). That this approach is appropriate is further underscored by
      numerous FOIL Committee Advisory Opinions and even by those who strongly advocated for
      the repeal of CRL § 50-a. It is also consistent with how unsubstantiated complaints against
      countless other professionals are treated in New York State. Finally, we call your attention to

       For purposes of this letter, Unsubstantiated Documents also includes materials related to unfounded,
      exonerated, and abandoned complaints, as well as complaints that have yet to be adjudicated or are
      outside of CCRB's jurisdiction.


125 Broad Street, 11th Floor, New York, N.Y. 10004-2400        212-298-9144 I Fax: 212-608-7824      www.nycpba.org
                                                         (4*
           Case 1:20-cv-05441-KPF Document 12-2 Filed 07/20/20 Page 4 of 15




    other applicable FOIL exemptions—including for where disclosure "could endanger the life or
    safety of any person"—and ask that, prior to disclosing any records, you seriously consider the
    potential safety risks to New York City police officers, their families, and all New Yorkers.

    Brief FOIL Background

        Originally enacted in 1974, FOIL governs the public's right to gain access, to government
records. However, this right of access is not absolute, as the law proVides numerous important
exemptions that allow government agencies to keep records confidential. Specifically, FOIL
expressly states that documents are appropriately withheld where (1) disclosure "would
constitute an unwarranted invasion of personal privacy" (the "Privacy Exemption"); (2)
disclosure "could endanger the life or safety of any person" (the "Safety Exemption"); (3) such
documents were "compiled for law enforcement.purposes" and if disclosed would, inter. alio,
"interfere with law enforcement investigations or judicial proceedings" (the "Law Enforcement
Exemption"); or (4) such documents are "inter-agency or intra-agency materials" (subject to
some exceptions) (the "Inter/Intra-Agency Exemption").2 These exemptions have long been
applied to withhold many categories of police disciplinary records including, but not limited to,
documents related to unsubstantiated and unadjudicated complaints and/or allegations of
misconduct.

    The FOIL Exemptions Are Plainly Still Applicable

        On June 12, 2020, New York State repealed CRL § 50-a; which had kept police
personnel records largely confidential for the last four decades. HoWever, elected officials and
governMent agencies specificagy cited the continuing availability of safeguards provided by
existing FOIL exemptions in explaining why the repeal of CRL § 50-a was appropriate. In other
words, while repeal removed the blanket exemption fOr all police personnel records, it left the
FOIL exemptions for specific categories of police records7--like Unsubkantiated Documents—
entirely intact. Indeed, the Legislature's amendment to FOIL was to provide additional
protections to law enforcement officers, given the. uniquely dangerous nature of the job.

 . , For example, the "Justification" section of the Sponsor Memorandum for the enacted
Senate bill stated:

          FOIL already provides that agencies may redact or withhold information whose .
          diseloSure would constitute in.unwarranted invasion of privacy [the Privacy
          Exemption]. .      Furtherm.ore, this bill adds additional safeguards in the FOIL
          statute.... The broad prohibition on disclosure created by § 50-a is therefore
          unnecessary, and can be repealed.3



'Public Officers Law §§ 87(2)(b)(6-0

3   Sponsor Memo, Senate. Bill 58496, available at https://www.nysenate.govtlegislation/bills/2019/s8496.

                                                     2
        Case 1:20-cv-05441-KPF Document 12-2 Filed 07/20/20 Page 5 of 15




Thus, far from removing existing FOIL exemptions, the.Senate recognized not only that they
would continue to apply, but also that further proteetiOns were needed. Recent repeal efforts in
the New York State Assembly reached a similar conclusion:

        FOIL already provides all public employees, including those protected under §
        50-a, the protections necessary to guard against unwarranted invasions of privacy
        [the Privacy Exemption] and from disclosures that could jeopardize their security
        or safety [the Safety Exemption].... The general rules and statutory exceptions of
        FOIL — for example in instances that-disclosure would. constitute an unwarranted
        invasion of privacy — are sufficient in protecting police.4

Moreover, this is completely .consistent with the view of the FOIL Committee—the entity
"responsible for overseeing and advising with regard to the Freedom of Information Law"—
which recently stated:

       In urging the repeal or revision of §50-a, the Committee is not suggesting that
       police officers should be subject to greater disclosure than other public
       employees, but rather that they should be subject to the same level of public
       disclosure and protection as required for all other public employees. FOIL
       provides all public employees with the protections necessary to guard against
       unwarranted invasions of privacy and from disclosures that could jeopardize their
       security or. safety. While police officers have a particular needfor such
       protections, the generally applicable FOIL exemptions are sufficient to
       safeguard their'legitimate privacy and safety concerns.5

And, even the most vocal advoCates for repeal have confirmed that existing FOIL exemptions
continue to protect police officers. For example, a recent New York City Bar. AsSociation
Report—authored by attorneys from the Legal Aid Society and the NYCLU—notes:

       CRL 50-a should be repealed because the concerns of the law's original sponsors
       over the privacy of police officers are adequately addressed by way of other FOIL
       exceptions. For example, New York's Public Officers Law already,prevents
       records froth being disclosed when they Would constitute an unwarranted invasion
       of personal privacy, are compiled for law enforcement purposes or endanger the
       life.or.safety of any person, in addition to other circumstances.6

4 Sponsor Memo, Assembly Bill A9332, available at
https://nyassembly.govileg/?default_fld=&leg_video=86n=A09332&term=2015&Memo-- -Y.

5 2018 Annual Report, New York State Committee on Open Government, available at'
https://www.dos.ny.govicoog/pdfs/2018%20Annual%20Report.pdf C2018 Annual Report") (emphasis
added).    • '

6 NYC Bar Association Report, Promote Police Transparency with the Repeal of CRL 50-a (reissued June
9, 2020), available at https://s3.amazonaws.comidocuments.nycbar.org/files/2017285-
50aPoliceRecordsTransparency.pdf ("City Bar Report").
                                                   3
         Case 1:20-cv-05441-KPF Document 12-2 Filed 07/20/20 Page 6 of 15




          Finally, and importantly; even putting aside the statements of the legislators, FOIL
 experts, and repeal advocates, NeW York law'plainlymandates that the FOIL exemptions
 continue to be applicable to police disciplinary records. Indeed, the Court.of Appeals has
 expressly held that statutory language explicitly providing that certain docurnents are public
 records "does not negate . . . [the] right-to assert that sonde information [Object to diseloSure
 Under the law in question] . . . is exempt from disclosure under FOIL." Matter of Markowitz v.
Seri°, 1.1 N.Y,3d 43, 49:(2008), see also Xerox Corp. v. Webster, 65 N.Y.2d 131, 132 (1985)
(holding that appellant's argument that a statute "establishing general principles for access to
public records requires disclosure of the requested documents notwithstanding the exemptions
specified under FOIL . . would nullify the FOIL exemptions, which the Legislature . . could
not have intended"). Similarly, a recent appellate decision found that a statute providing that the
names and addresses of pistol permit holders "shall be a public record," when read in
conjunction with the FOIL statute, did not render, all such information automatically disclosable,
but rather rendered it "subject to FOIL disclosure, unless an exemption to disclosure contained
in the Public Officers Law applies:" Matter of Gannett Satellite Info. Network v County of
Putnam, 142 A.D.3d 1012, 1016 (2d Dep't 2016) (emphasis added). In so holding, the court
noted that "FOIL exemptions must be read as having engrafted, as a matter of public policy,
certain limitations on the disclosure of otherwise accessible records," and held that "a statutory
mandate that certain documents or information contained therein are public record suggests that
. . . they are subject to public disclosure unless the [agency] asserts that a FOIL exemption
applies."'7

       In light of all of the foregoing, it is abundantly clear that the CCRB must continue to
apply FOIL exemptions to police disciplinary records. And, as discussed below, it is well-settled
that Unsubstantiated Documents. arnong others, are properly withheld under FOIL.

The Privacy Exemption

       As you are aware, the CCRB has previously taken the position that FOIL requests for
Unsubstantiated Documents are properly,rejected, as disclosure would constitute "an
unwarranted invasion of personal privacy."' This position is supported by numerous Advisory
Opinions from the FOIL Committee—which has further confirmed that documents relating to
pending or unadjudicated matters are appropriately withheld---and, even by,those who strongly
advocated for, the repeal of CRL § 50-a. It is also consistent with how unsithstantiated
complaints against countless other professionals are treated in. New York State.




7 At the risk of stating the obvious, if the Legislature intended to make police officers a special group not
entitled to the safety and privacy protections of FOIL, it would have expressly done so.

 Public Officers Law § 87(2)(b).

                                                      4
        Case 1:20-cv-05441-KPF Document 12-2 Filed 07/20/20 Page 7 of 15




         CCRB' Applies the Privacy Exemption to Withhold Uniubstandated Documents

        As an initial matter, the CCRB has already recognized that the Privacy Exemption is
 properly applied to withhold Unsubstantiated Documents. For example, in response to a 2015
 FOIL request for various materials relating to a retired detective, the CCRB stated:

         To the extent your request seeks records, concerning any matters that were not
         substantiated, any such.requests would also represent an unreasonable Invasion of
         privacy.9

Similarly, with respect to a separate request for documents relating to an active police officer:

         CCRB noted that the request for records relating to unsubstantiated matters would
         constitute 'an unreasonable invasion of privacy.'1°

There is no rational justification for the CCRB to take the position that the FOIL production of
Unsubstantiated Documents was inappropriate in 2015, but it is somehow appropriate in 2020.
Any deviation from this prior precedent would plainly be arbitrary, capricious, and an abuse of
discretion.

        The FOIL Committee Has Repeatedly Confirmed that Unsubstantiated Documents
        are Properly Withheld

        This approach is consistent with how numerous authorities agree Unsubstantiated
Documents should be treated after the repeal of CRL § .50-a. For example, the FOIL Committee
recently made clear:

        Even without §50-a, FOIL provides broad protection to law enforcement
        personnel. One of FOIL' s express exceptions authorizes an agency to withhold
        records where disclosure would constitute an unwarranted invasion of personal
        privacy, §87(2)(b), and this provision has long been held to allow
        "unsubstantiated allegations" against an employee to be withheld.''-

       Indeed, the FOIL Committee has for decades taken the position that Unsubstantiated
Documents (including unadjudicated complaints) are properly withheld under the Privacy
Exemption.
     •       Thus, with
                     •    respect to a 2008 FOIL request;
                                                     •    the Committee advised that certain
findings related to firefighter misconduct could be released, "except to the extent that it includes

 See Hughes Hubbard & Reed v. CCRB, 41 N.Y.S.3d 369 (Sup. Ct., Kings Cnty. 2016) (June 5, 2015
CCRB letter); id. (July 23, 2015 CCRB.letter, reiterating that "disclosure of the records you seek would
constitute an acute and unreasonable invasion of Privacy").

'° See Luongo v. Records Access Officer, CCRB, 51 N.Y.S.3d 46 (1st Dep't 2017).

1 2018 Annual Report.

                                                    5
           Case 1:20-cv-05441-KPF Document 12-2 Filed 07/20/20 Page 8 of 15




 charges that were dismissed of that could not be subStantiated, or information relating to those
 charges." It further stated:

         • When allegations or charges of misconduct; have not yet been determined or did
           not result in disciplinary action, the records relating to such allegations may . . .
           be.withheld, for disclosure would result in an unwarranted invasion of personal
           priVacy [See, e.g., Herald Company v. School District of City of Syracuse, 430
           N.Y.S.2d 460 (1980)]. Further, to the extent that charges are dismissed or
           allegations are found to be without merit . . . they may be withheld based on
           considerations of privacy.12

This conclusion has been reiterated time-and-time-again by the Committee, See, e.g., FOIL-AO-
12005 ("In numerous contexts, it has been advised that records relating to unsubstantiated
charges, complaints or allegations may be withheld to protect the privaCy of the accused.");
FOIL-AO-17301 ("Our opinion concerning a report indicating that allegations of sexual
harassment could not be substantiated is that such a record may be withheld on the ground that
disclosure would constitute an unwarranted invasion of personal privacy."); FOIL-AO-10399
(misconduct complaints properly withheld because at the time such documents are prepared
"there would be neither any indication nor any finding that the claims made are more than
unsubstantiated allegations").13 ,

        For the avoidance of any doubt, the above and other Advisory Opinions make clear that
documents and materials related to pending complaints that have yet to be fully adjudicated are
appropriately withheld under the Privacy Exemption. In the current climate, and with mere
allegations of misconduct amplified incessantly by the media and on platforms like Twitter, the
release of this information will undoubtedly result in cases being prejudged, Put simply, if the
CCRB releases such materials before final disposition, it will be impossible for police officers to
receive a fair proceeding.

        Finally, it is well-established that these Advisory Opinions, "written by the Committee
empowered to address such issues, [are] entitled to great weight and, if not irrational or
unreasonable, should be upheld, See, e.g, Thitehead v. Morgenthau, 552 NN.S.2d 518 (Sup.
Ct., N.Y. cnty. 1990). Accordingly, the CCRB should follow the Committee's Advisory
Opinions andwithhold Unsubstantiated Documents,

          Prior to Repeal of CRL § 50-A, Supporters Argued.Unsubstantiated Documents
          Would Remain Confidential




12   FOIL-AO-17195, available at https://does.dos.ny.govicoog/ftext/fl7195.html.

1.3 These Advisory Opinions are available' athttps://docs.dos.ny.govicooetextlf12005.htm,
https://docs.dos.ny.govIcoogiftext/f173011b-nl, and https://docs.dos.ny.gov/coog/ftext/fl.0399.htm.

                                                     6
        Case 1:20-cv-05441-KPF Document 12-2 Filed 07/20/20 Page 9 of 15




         Importantly, *advocating for the repeal of CRL § 50-a, supporters not only conceded,
 but in fact strenuously contended that the Privacy Exemption would prevent therelease of
 Unsubstantiated Documents. A recent article authored by the Director of the Citizens Union
 Foundationan entity "committed to reforming New York City and State government by
 fostering accountability, accessibility, and transparency"—is instructive. There, he stated:

         It has also been argued in support of 'reform' of Section 50-a, as oppOsed to
         repeal, that it is unfair to police officers for there to be public disclosure of
         records pertaining to unsubstantiated complaints or charges againSt them.
        •However, police officers, like caller public officials and employees, already enjoy
         significant (if not absolute) protection against such disclosure. FOIL exempts
         from its requirements records the disclosure of which would constitute an
         unwarranted invasion of personal privacy (see Public Officers Law §§ 87(2)(b)
         and 89(2)(b)).

        .The Committee on Open Government has issued two advisory opinions stating
         that the personal privacy exemption is applicable when allegations or charges of
         misconduct have not yet been determined or did not result in disciplinary action
         (see FOIL A0-10399 (Oct. 31, 1997) (police officers)) or when allegations of
         misconduct were not substantiated (see FOIL AO-12005 (Mar. 21, 2000) (prison
         inmates)),I4 •

Indeed, ,Citizens Union publicly endorsed the FOIL Committee's analysis, stating. that the
",`reasoning of the advisory opinions cited above appears correct at least with respect to
docurnents. that reveal the identity of the individuals against whom the unsubstantiated
complaints ,were-made." ,Id It went on to note the very limited circumstances where FOIL
disclosure of Unsubstantiated Docihrients might be appropriate, such as. through "statistical
tabulations and other data-that do-not reveal the identity of the police officer," Id

        As the above example makes clear, it would simply be wrong to invoke the Privacy
Exemption7—and a promise that Unsubstantiated Documents would still be confidential—to
obtain support for repeal, and then abandon that approach once repeal was achieved. For years,
repeal advocates championed the "FOIL has adequate protections" argument. Now, CCRB must
apply those protections to prevent disclosure of Unsubstantiated Documents.

        Other Professions Do Not Make Vnsubstantiated Doenments Public

        Withholding Unsubstantiated Documents would assure that police officers are treated the
same as other public employees and licensed professionals throughout New, ork State. In light
of the fact that—unlike massage therapists, 'speech pathologists, interior designers, and

14Frederick Schaffer, The Time Has Come to Repeal Section 50-A of New York's Civil Rights Lcov,
Gotham Gazette (June-5, 2020); available at littps://wWw.gothamgazette.com/opiniontl 53-citizens-union-
speakers.19466-repeal-section-50-a-new-york-civihrights-law.

                                                   7
        Case 1:20-cv-05441-KPF Document 12-2 Filed 07/20/20 Page 10 of 15



 geologists poliCe officers haVe been targeted for. aSsasSination. oh:nurnekius occasions simply
 because of their uniform, the safeguards in place to protect them must at least be as robust as
 those of other professionalS:
                                                   . .                      •
         FOr ekatiiple, the New York State: Edudation Departinentitasked'with investigating
 misconduct related to virtually all licensed professions—states.that unsubstantiated claims it
 receives. are not public and .even.many, substantiated claims are in fact kept...confidential.,
 Specifically, "complaints. are accusationspfprofessionat.miscOnduct; those. that. do not resultin
 disciplinary action are confidential."15 :Moreover, "minor forms of misconduct may be handled
 through advisory letters or administrative warnings . . . these administrative actions are.
 confidential."16

         Similarly, the FOIL Committee recently issued an Advisory Opinion noting that
 whenever a teacher is acquitted of misconduct claims the "charges must be expunged from the
 employment record" in order `.`to preclude 'unsubstantiated charges from being used unfairly
 against or in relation to a tenured teacher." Again, there is no valid justification for police
 officers to receive less privacy protection than teachers and other professionals throughout the
 State, yet that would be the reality if Unsubstantiated Documents relating to police officers are
 disclosed.



        Moreover, and crucially, FOIL allows the CCRB to withhold any document that "if
 disclosed could endanger the life or safety of any person." Public Officers Law § 87(2)(f). An
 agency `'need not demonstrate the existence of a specific threat or intimidation," as only the
 "possibility of endangerment. [is needed] to invoke the exemption:"17 The FOIL Committee has
 confirmed that this exemption should be applied notwithstanding the repeal of CRL § 50-a:




 15 http://www.op.nysed.gov/opd/opdfaci.htm (FAQ, "How can I find out if there have been any

 discipliriary.actions .against a licensee?"). •

      The list of state-licensed professionals who have- unsubstantiated complaints kept.confidential.
includes:.Acupuncturists, Architects, Athletic Trainers, Behavior Analysts, Certified Public.Accountants;
Chiropractors, Dentists, Dental HygieniSts;.Dietitian-Nutritionists, EnginterS, Geologists, Interior. r . -
Designers, Laboratory Technicians,..Land Surveyors; Landscape Architects; Massage Therapists, Medical
Physieists,..Mental Health.Practitioners,.MidwiveS, Nurse's, Occupational Therapists, Opticians,
Optometrists, Perfusionists, Pharmacists, Physical Therapists, Podiatrists, Polysorpnographic
Technologists, Psychologists, Respiratoly Therapists, Social. Workers, Shorthand Reporters, Speech
Pathologists:,.:anti Veterinarians_ See http:.//www.op..hysed.gov/profi.

  17 Mattei ofLuongio v.•Refeords Access Of        Civilian Complaint RevieW Bd, 150 A.D.3d 13-(1st Dep't
. 201.7); Mattei..of Connolly v. New York Guard, .175 A.D..2d 3.72, 373:(30 Dep't 1991) (agency need only
  demoristrate'.."a possibility of endanger[ment]"in order to.invoke the Safety Exemption).

                                                    .8
        Case 1:20-cv-05441-KPF Document 12-2 Filed 07/20/20 Page 11 of 15



                                                                                 .•
         Even• without §50-a, FOIL provides_ broad protection to laW enforcement
         personnel .. . §7(2)(f) pertnitsan agency to deny access when discfosure "could
         endanger the life.or safety any person.              ..••
         The appropriate application of the Safety Exemption is critical, given that New York City
 police officers have recently been murdered simply for being police, officers. In 2014, Police •
 Officers Wenjian Liu and Rafael Ramos were assassinated because of the uniform they wore: In
 2017, Police. Officer.Miosotis Familia was assassinated because•oftheuniform she wore, by a
 man who had ranted on social media about unspecified allegations of police misconduct. Recent
 days have seen multiple instances of police officers being shot at, because of the uniform they
 wore.. The unfortunate fact is that unstable individuals use information in the public domain—
 often misrepresented and twisted—to "justify" attacks on innocent police officers.

          Indeed, it is indisputable that specific New York City police officers have already been
 targeted for murder using publicly-available information. For example, according to the
 Department of Justice, a man recently attempted to send a mail bomb to the New York City
 police officers who arrested him. He had methodically "conducted internet searches and made
 telephone calls to determine the locations of the officers' residences." The bomb, however, was
 sent to the wrong address and the New Yorker who received the package was murdered when the
 bomb. detonated.'9

          Sinillarly, courts have warned about the ease with Which unstable individuals can use
  pUbliely-disalosed identifying information to inflict physical harm. In Matter of Bellawny
 NY?].),. the.-First Department found that unredacted documents providing the. identities of persons
 who spoke with police during .a homicide investigation were:exempt from disclosure under
..FOIL. 87 A.D.3d 874, 875-76 (1st Dep't 201.1).20 The court reasoned that "after learning the
          all one would need is an internet connection to determine where they liVeandwork"
 The same logic applies here, Where the addresses and fathily members of police officers involved
 can easily be. found on the inteirt0.2'



18
   2018 Annual Report.
 . „., .
19 Press Release, Brooklyn Man Arrestedfor. Using.a Weapon of Mass Destruction,: United States.
Department of Justice-.(Feb. 'Z8, 2018). .
                                                                       •
                                                                                               • •
 .Courts have shown a strong interest in ensuring that disclosuredoes not "endanger the life and
20                                                                                               safety of
witnesses or have a chilling effect on future witness cooperation." Johnion v. NYPD,' 257 A.D.2d 343 (1st
Dep't 1999) ("DD5" reports containing witness information may be withheld).

21 During New .York State Senate hearings regarding the repeal of CRL § 50-a, One local activist even
stated on the record: "NaMe *a cop and    find their address, phone number. & relatives,:l'll find them all
on Google:".. https://wWw.nYseriate.gevicalendar/public-hearings/october-24-2019/public-hearing.
policing,s36954epeals-provisions-relating (beginning at the 2:53:39 mark):

                                                     9
          Case 1:20-cv-05441-KPF Document 12-2 Filed 07/20/20 Page 12 of 15




         Finally, courts have identified numerous documents properly withheld under the Safety
 Exemption where:disclosure would reveal confidential strategic information regarding an
 agency's tactical responses and deployments of personnel. For example, in Ruberti, Girvin &
 Ferlazzo P. C. v. New York State Division-of State Police, the court found that documents • -
 disclosing the.troop, zone, and station assignments of police officers could endanger their safety.
 218 A.D:2d 494 (3d Dep't 1996). Suffice it to say that police diSciplinary records undoubtedly
 contain information on NYPD strategy (not to mention witnesses and complainants), and it
 would be nonsensical to conclUde that all of this infOrmation must be diseloied simply because
 CRL 50-a was repealed.
         In short, the CCRB has both the power and the obligation to keep New York City police
 officers—who axe mothers and fathers, sisters and brothers, sons and daughters— and all New
 Yorkers safe. It MUST NOT release any document that may raise potential safety ramifications
 to police officers, their families, and the public at large.

 The Law Enforcement Exemption

        Public Officers Law § 87(2)(e) provides, in pertinent part, that an agency "may deny
access to records or portions thereof that . . . are compiled for law enforcement purposes and
which, if disclosed would: (i) interfere with law enforcement investigations or judicial
proceedings; [or] (ii) deprive a person of aright to a fair trial or impartial adjudication,
AdvoCates for repeal (as well as the FOIL Committee) have repeatedly conceded that this
exemption continues to apply:

           CRL 50-a should be repealed because the concerns of the law's original sponSors
           over the privacy of police officers are adequately addressed by way of other FOIL
           exceptions. For example, New York's Public Officers Law already prevents
           records from being disclosed when they . . . are compiled for law enforcement
           purposes . . . in addition to other circumstances.22

         The Court of Appeals has confirmed that "tile purpose of the Freedom of Information
Law is not to enable persons to use agency records to frustrate pending or'threatened
investigations, nor to use .that information to construct a defense to impede a prosecution."
Matter of Fink v. Lefkowitz, 47 N.Y.2d 567, 572 (1979). Thus, for example, courts have held
that the.Law Enforcement Exemption is applicable to prevent the disclosure of records prior to
the completion of a law enforeement investigation. DeLuca v. New York City Police
Department; 689 N.Y.S..2d 487 (1999). Moreover, one of the main purposes of the exemption
"is to.encourage private.citizens to furnish controversial information to government agencies by
assuring confidentiality under certain circumstances," an interest, that all New Yorkers
presurnably. share. See, e.g, FOIL-AO.-f9673 (finding that any right of access would be narrow
with respect to "tapes of interviews, transcripts, notes, correspondence, logs and any and all


22   City Bar Report.

                                                  10
              Case 1:20-cv-05441-KPF Document 12-2 Filed 07/20/20 Page 13 of 15




 infOmiatien found.and prOdUced *during an inVistigation by-the Office of the Inspector
 Generi").23 •
      .   -

    * Inwortintly; New' York courts haVe*already held that complaints against polibe offcers
are properly withheld pursuant to the Law Enforeement Exemption.; In Gannett Co.. V•James,
reporters sought Various corriplaints and -other doCtitnents'oh the baSis thatItihe inforination
contained in the records sought . . . is essential to public awareness of the conduct of law
enforcement personnel." 86 A.D.2d 744, 745 (4th Dep't 1982).24 The court held that such
doc.umentsWere properly withheld pursuant to the Law Enforcement Exemption, because "the
confidentiality afforded to those who wish it in reporting abuses is an important element in
encouraging reports of possible. misconduCt which might not otherwise be made. Thus, these
complaints are exempt from disclosure which might interfere with law enforcement
investigations and identify a confidential source or disclose confidential information." Id.
Thereafter, the Court of Appeals expressly approved' the application of the Law Enforcement
Exemption to complaints against police officers. Capital Newspapers Div. of Hearst Corp. v.
Burns, 67 N.Y.2d 562, 569 (1986) (finding that police records were properly withheld under
FOIL exemptions); see also Scaccia v. New York State Div. ofState Police, 138 A:D.2d 50 (3d
Dep't 1988) (holding that written report regarding misconduct accusations made in connection
with state police investigator's disciplinary proceeding was properly withheld under both the
Law. Enforcement and Inter/Intra-Agency Exemptions).

        In the current climate, there can be little question that disclosure of police personnel
records will interfere with ongoing disciplinary proceedings, including by potentially frustrating
or threatening pending investigations. Indeed, the release of police personnel records in such
instances would clearly result in cases being tried in the court of public opinion. To maintain the
integrity of these and other proceedings, the CCRB must continue to apply the Law Enforcement
Exemption.

The Inter/Intra-Alrencv Exemption

        FOIL further allows government agencies to withhold "inter-agency or infra-agency
materials which are not (1) statistical or factual tabulations or data; (2) instructions to staff that
affect the public; (3) final agency policy or determinations; or (4) external audits, including but

23   Available at httris://docs.dos.ny.gov/coogiftext/f9671.htm.

24 The categories of documents sought included: "(1) complaints made to the Internal. Affairs Division of
the Rochester Police Department alleging harassment or use of force by police Officers for the iiast two
years;.(2) copies of "Use of Force" forms filed by Rochester police officers for the years 1976-1979; (3)
complaints to the Internal Affairs Division of the Monroe County Sheriffs Department alleging
harassment or use of force; (4) documents forwarded to' the Monroe County Civil Service Commission by
the Rochester Police Departtnent concerning disciplinary action taken against its police officers; (5)
documents reflecting the final disposition of civil service hearings concerning Rochester Police
Department personnel with the names of officers for the years 1976-1980; and.(6) documents reflecting
the final disposition of civil service hearings concerning Rochester Police Department personnel for the
years 1976-1980, without the names of the officers." Id. at 744.
                                                       11
           Case 1:20-cv-05441-KPF Document 12-2 Filed 07/20/20 Page 14 of 15




not limited to audits performed by the comptroller and the federal government." Public Officers
Law §•87(2)(g). Like other exemptions, the FOIL Committee has confirmed that the Intra/Inter-
Agency Exemption is properly applied to withhold police disciplinaryrecords following the
repeal of CRL § 50-a:

           A performance evaluation may also be withheld pursuant.to.§87(2)(g), concerning
           "intra-agency materials," insofar as it includes the opinions of agency officials
           concerning a public employee's performance.25

In addition to performance evaluations, the Inter/Intra-Agency Exemption has been used to
withhold countless police records. For example, the First Department has held that "police
reports and records, including DD5s, are interagency material and not final agency policy or
determinations, and are exempted from disclosure under FOIL."26 Similarly, in a case related to
NYPD surveillance, New York courts determined that "responsive records seeking information
regarding any 'joint NYPD—CIA unit engaged in counterterrorism surveillance or information
gathering' and the `NYPD's sharing of information about informants with the CIA or other
agencies' fell squarely within FOIL' s inter and intra-agency exemption." 27 Other potentially
relevant documents that have been withheld include supervisors' opinions regarding
performance;28 subjective comments, opinions, and recommendations;29 rating sheets used for
evaluation purposes;3° recommendations regarding candidates;3' names and charges related to




25 2018 Annual Report.

26 Scott   v. Chief Med. Examir, City of New York, 179 A.D.2d 443 (1st Dep't 1992).

27 Asian Am.Legal Def & Edw. Fund v. New York City Police Dept, 964 N.Y.S.2d 888, 897 (Sup. Ct.,
N.Y. Cnty. 2013). The court further noted that the FOIL request was "not reasonably described."

28FOIL-AO-17902, available at https://docs.dos.ny.govicoogiftext/f1 7902.html. (noting that "[i]f a
supervisor expressed an opinion concerning your performance in writing to another City official, that
portion of such a record may be withheld under §87(2)(g)").

29 Professional Standards Review Council ofAmerica Inc. v. New York State Dept. of Health, 597
N.Y.S.2d 829, 831 (3d Dep't 1993) ("subjective comments, opinions and recommendations written in by
committee members are not required to be disclosed").

3° Shaw v. Lerer, 446 N.Y.S.2d 855 (Sup. Ct. Westchester Cnty. 1981) (rating sheets used to evaluate
coaches exempted as inter/infra-agency material).

31 Rothenberg v. City University of New York, 594 N.Y.S.2d 219 (1st Dep't 1993) (recommendations of
committees concerning promotional candidates exempt).

                                                     12
        Case 1:20-cv-05441-KPF Document 12-2 Filed 07/20/20 Page 15 of 15




 unproven. allegations;32 hearing panel documents;33 investigative_ reports;34 and many other pre-
 decisional .documents prepared. as part of an investigation.35 • Given the significant authority
 holding that many types of inter-agency and intra-agency materials are exempt from disclosure
 under FOIL, this exemption should continue to be applied to police personnel records.



         As noted above; during his teStiinony'at the October 24, 2019 Senate Hearing regarding
the 'repeal of CRL § 50-a, Chair Davie confirmed that "transparency does not have to come at the
expense of privacy, safety, or other public interests." The CCRB now must show that those
words have meaning, by. applying FOIL's exemptions to withhold Unsubstantiated Documents
and other materials that put the privaCy and safety of police officers at risk. In the event that the
CCRB intends to reject its prior position with respect to Unsubstantiated Documents, well-settled
New York law, the statements of New York legislators, the guidance of the FOIL Committee,
and the assertions of numerous repeal advocates (among others) and NOT invoke FOIL
exemptions to protect New York City police officers, we respectfully request that you notify us
immediately and, in all events, provide affected active and retired police officers notice of at
least ten business days prior to any disclosure.

                                                           Sincerely,

                                                          / Michael
                                                            1Mate   T. Murray
                                                                              V4/I
cc:
Patrick J. Lynch
Matthew Kadushin, Esq., General Counsel (via hand)
CCRB Records Access Officer (via hand)
CCRB Records Access Appeals Officer (via hand)


32 Herald Co. v. School Dist. of City of Syracuse, 430 N.Y.S.2d 460 (Sup. Ct. Onondaga Cnty. 1980)
(finding "the name and charges constitute a material part of the unproved allegation before the hearing
panel and are pre-determination materials exempt from disclosure under subparagraph (2)(g) of Section
87 of the Public Officers Law").

33McAulay v. Bd. of Ed. of City of New York, 403 N.Y.S,2d 116, 117 (1978) ("The hearing panel
documents or, report sought are not final agency determinations or policy. Rather, they are pre-decisional
material, prepared to assist an agency decision maker (here, the Chancellor) in arriving at his decision.").

34Goodstein & West v. O'Rourke, 608 N.Y.S.2d 306 (2d Dept. 1994) (investigative report exempt as pre-
decisional interagency material).

35FOIL-AO-9673, available at https://docs.dos.ny.govicoogiftext/f9673.htrn; Sell v. New York City Dept.
of Educ., 24 N.Y.S.3d 41 (1st Dept. 2016) ("Parts of the witness statements, email correspondence, and
other materials consist of 'opinions, ideas, or advice exchanged as part of the consultative or deliberative
process of government decision making,' rather than 'factual account[s] of the witness's observations.").

                                                     13
